1775 I Street, N.W. Washington, DC20006-2401 +12022613300Main +12022613333Fax www.dechert.com THOMAS FRIEDMANN thomas.friedmann@dechert.com +12022613313Direct +12022613016Fax May 13, VIA EDGAR AND OVERNIGHT DELIVERY United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention:John Reynolds and Louis Rambo Re:Buckeye Technologies Inc. Form 10-K for the Fiscal Year Ended June 30, 2008 File No. 001-14030 Ladies and Gentlemen: On behalf of our client, Buckeye Technologies Inc. (the “Company”), we hereby respond to the comments raised by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) in a letter dated April 22, 2009 from Mr. John Reynolds, Assistant Director, to Mr.
